Response to Amendment
The amendment to the specification filed January 19, 2022 incorrectly identifies  Paragraph 0045 as 0041.

The amendment filed January 19, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph 0007: “The output shaft member (3) [is] immovable in a direction away from the input shaft member (2)”. In the remarks filed January 19, 2022 applicant states support for this material is found at paragraphs 0015, 0016, 0041 and Figs.  1 & 2.  However, there is no mention there or anywhere else in the application as originally filed that output shaft 3 is immovable in a direction away from input shaft member 2.
Paragraph 0007: “The input side cam (4) is fixed to the input shaft member (2)”. In the remarks filed January 19, 2022 applicant states support for this material is found at paragraphs 0015, 0016, 0041 and Figs.  1 & 2.  However, there is no mention there or anywhere else in the application as originally filed that input side cam 4 is fixed to the input shaft member 2.
Paragraph 0007: “the output side cam (5) is supported . . . so as not to be rotatable with respect to the output shaft member (3)”. In the remarks filed January 19, 2022 applicant states support for this material is found at paragraphs 0015, 0016, 0041 and Figs.  1 & 2.  However, there is no mention there or anywhere else in the application as originally filed that output side cam 5 is supported so as not to be rotatable with respect to the output shaft member 3.
Paragraph 0007: “the output side cam (5) has a cam surface on the opposing portion (5a)” and that “the cam surface (5a) bears on the rollers”.   In the remarks filed January 19, 2022 applicant argues that though no such cam surface is mentioned in the specification, one skilled in the art support could infer one from Fig. 1 and Fig.  2 (as amended).  However, in order to overcome the objection, applicant must show support, even if only inferred, in the application as originally filed, not in a subsequently amended drawing.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to because:
At Fig. 2, reference character 5a fails to indicate the same feature that it indicates in Fig. 1.
In paragraph 0007 reference character 5a is used to identify an opposing portion and then reused to identify a cam surface.
The drawings fail to show structural features that would enable the input shaft member 2 to transmit “driving force” (i.e. torque) to the output shaft member 3 as recited in claim 1.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 5 & 6 recites the limitation, “an output shaft [is] immovable in a direction away from the input shaft member”.  In the remarks filed January 19, 2022 applicant states support for the limitation is found at paragraphs 0015, 0016, 0041 and Figs.  1 & 2.  However, there is no mention there or anywhere else in the application as originally filed that output shaft 3 immovable in a direction away from input shaft member 2.
Claim 1, lines 10 & 11 recites the limitation, “the input side cam [is] fixed to the input shaft member”.  In the remarks filed January 19, 2022 applicant states support for this limitation is found at paragraphs 0015, 0016, 0041 and Figs.  1 & 2.  However, there is no mention there or anywhere else in the application as originally filed that input side cam 4 is fixed to the input shaft member 2.
Claim 1, lines 11 & 10 recites the limitation, “the output side cam supported . . . so as not to be rotatable with respect to the output shaft member”. In the remarks filed January 19, 2022 applicant states support for this limitation is found at paragraphs 0015, 0016, 0041 and Figs.  1 & 2.  However, there is no mention there or anywhere else in the application as originally filed that output side cam 5 is supported so as not to be rotatable with respect to the output shaft member 3.
Claim 1, lines 15-20 recites the limitations, “the output side cam having a cam surface on the opposing portion” and “the cam surface bears on the rollers”.  In the remarks filed January 19, 2022 applicant argues that though no such cam surface is mentioned in the specification, one skilled in the art support could infer one from Fig. 1 and Fig. 2 (as amended).  However, in order to overcome the rejection, applicant must show support, even if only inferred, in the application as originally filed, not in a subsequently amended drawing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679